Citation Nr: 1733517	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  06-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, dysthymia, and adjustment disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 through February 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2005, March 2006, and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequent to the issuance of those rating decisions, original jurisdiction over this matter was transferred to the RO in St. Petersburg, Florida.

In May 2017, the Court of Appeals for Veterans Claims (Court) remanded the case for further development upon a Joint Motion for Remand (JMR).  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further development.

Per the agreement of the parties, a remand is necessary for further development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The May 2017 Court remand included an agreement that VA will provide a new medical opinion.  In addition to addressing service connection for PTSD, the medical opinion should also address whether the Veteran's prior symptoms met the DSM-IV criteria for major depressive disorder, dysthymia, or adjustment disorder.  In readjudicating the claim, the Board acknowledges that it must specifically address whether the evidence indicates that Veteran had an acquired psychiatric disorder other than PTSD at any time during the appeal period and, if so, whether the Veteran was entitled to service connection of any such disorder pursuant to McClain.  See McClain v. Nicholson, 21 Vet.App. 319, 321 (holding that the requirement that the claimant have a current disability to establish service connection is satisfied when a disability exists at the time the VA claim is filed or during the pendency of the appeal, even where it has resolved by the time the Board adjudicates the claim).

In relation to the Veteran's claims for service connection for PTSD and acquired psychiatric disorders other than PTSD, the Board first notes that in his February 2006 statement, the Veteran has alleged specific stressors relating to combat during his Vietnam service.  The Veteran's DD214 indicates he received a VietNam service medal.   Here, the Veteran has alleged that his service in Vietnam was marked by a constant and general fear of being killed by the enemy.  

The Board notes that in instances such as this case, where a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The issue of TDIU was previou8sly remanded and remains at the AOJ stage.

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain
updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2.  After the above development has been completed to the extent possible, the Veteran must be afforded a new VA examination by a different VA examiner than his August 2014 VA examination.  The VA examination should explore the nature of the Veteran's psychiatric disabilities, whether the claimed stressors are adequate to support a diagnosis of PTSD, and whether any diagnosed psychiatric disabilities are related to the Veteran's in-service stressors, to include fear of hostile military activity, or in any other way to his active duty service. 

The designated different VA examiner should be requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the VA examiner should assume that the Veteran did engage the enemy in combat during service in Vietnam.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the Veteran's lay statements; service treatment records; post-service treatment records, to include the Veteran's VA treatment records, prior May 2005 VA examination, and social security records.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatologies do not meet the DSM-IV criteria for PTSD.  Please also address whether the Veteran could have had any other acquired psychiatric condition other than PTSD, to include major depressive disorder, dysthymia, and adjustment disorder, based on the earlier diagnoses that occurred within the appeals period.  See McClain, 21 Vet. App. at 321.  The examiner should also address whether the Veteran's diagnosed alcohol use disorder is a symptom of, or the result of, any diagnosed mental health disorders.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

If the Veteran is diagnosed with any psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to his combat experience or any injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  If the examiner is unable to reach any of the requested opinions without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







